Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-15, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
MPEP 2106.03(I) states, 
“A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term "process" is synonymous with "method.”

Both claims 1 and 2 are drawn to “method for producing an oxide particle”.  However, each of claims 1 and 2 neither expressly nor implicitly describes any acts or series of acts to be performed.  Therefore, the scope of a method having no 
It is noted that claims 1 and 2 state that “color characteristics of the oxide particle are controlled by controlling a ratio.”  This is interpreted as a result effective variable, meaning it is a variable property inherent to the metal oxide itself.  Essentially, the color characteristics of the claimed oxide particle are capable of being controlled.  There are no positively recited steps of actually controlling such ratios, e.g., are the ratios increased/decreased and to what degree?  Further, if the “color characteristic” is already desirable, no active step, i.e. no manipulation of any ratio, as claimed, can or should take place.  In other words, the claimed “control” is not interpreted as an active step, rather it appears to be the recognition of a relationship between the claimed bonds and the color characteristics of the final product.  
The April 19, 2021 amendment to claim 1 to positively recite a “controlling” does not address any of the aforementioned issues.  The term “controlling” is akin to “regulating,” and while active steps may be implied, they are not considered to be required.  For the sake of argument, a “controlling” of the pH of an aqueous solution only requires active controlling/regulating if the pH somehow increases or decreases outside of the desired range, in which case an active step of maintaining the pH would be required.  However, if the pH never changes, no active step would/should be enacted.  The previously set forth 112 rejection, maintained above, states as much.  
Perhaps the nuance between what Applicant may intend and how the claims have been interpreted has to do with a distinction between the concepts of control versus change.  The claimed invention discusses how the color characteristics of an oxide particle potentially may be changed via control; however, such a change itself is not actually required.  
Additional factors to consider which may add clarity to the claimed invention include: How does the controlling of color characteristics of an oxide particle actually produce an oxide particle?  The entire claimed control “process” appears to be based, at least in part, upon a hydroxide containing bond, yet “an oxide particle” does not require a hydroxide at all.  
Applicant is invited to contact the Examiner to discuss further, if this would be beneficial.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-15, 19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al (EP 0988853).  
Claims 1 and 2 have been interpreted as product claims (see 112 rejection above).  Claims 1 and 2 essentially require metal oxide particles.  
Regarding claims 1, 2, 12, and 24, Ishii teaches silica-coated metal oxide powder (title).  
Claims 3-7, 14, 15, 19, 21, and 22 are considered to further define parameters found in parent claim 1; however, they are not considered to further distinguish the oxide particle products, as instantly claimed.  As such, claims 3-7, 14, 15, 19, 21, and 22 are considered satisfied by the disclosed oxide particles of Ishii.  
Claims 9, 11, and 23 are considered to be directed toward an intended use of the claimed oxide particles.  Such a use, in this instance that the particles may be dispersed in a dispersion medium, is not considered to further distinguish the structure of the claimed oxide particles over that of the particles as taught by Ishii.  Further regarding claim 11, it is noted that the oxide particles are not positively claimed as a combination film-like body including a subcombination of the oxide particles.  The oxide 
Regarding claim 13, Ishii teaches a preferable primary particle size of 5-120 nm (par. 59), wherein Example 2 shows a primary particle size of 37 nm (Table 1).  

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.  
Applicant has stated that the recent amendment to claim 1 now requires the active step of “controlling,” thereby distinguishing the claimed process over the teachings of Ishii.  
The Office respectfully disagrees.  
The issue was not that the “controlling” step was not positively recited, the issue is that “control,” in and of itself, does not require an active control step.  The 112 rejection has been maintained above, with additional examples cited.  
Ultimately, “controlling” is considered to be distinct from “changing,” insomuch as the control of the color characteristics of an oxide particle does not necessarily require an active change (which is what the Office means by an “active step,” in this instance) of said color characteristics.  
If a prior art process was determined to produce white titanium dioxide particles of a suitable reflectance, transmittance, molar absorption coefficient, hue, and saturation, then a “control step” capable of changing any of these color characteristics would be inactive, as said characteristics have already been deemed suitable.  

Aga, cited below, shows that it is known in the art to utilize the claimed “changing treatments” to affect the color and hue of an oxide particle.  Regardless of whether Aga explicitly recognizes said changing treatments to be the direct cause of the “control of the color characteristics,” said control is nevertheless expected to be an inherent result, according to Applicant’s own claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aga et al (US 2005/0152828) teaches a black composite oxide particle and method for production thereof (title).  It is noted that instant claims 21 and 22 indicate various reactions types, such as dehydration, condensation, and oxidation, useful for changing a functional group in the oxide particle, ultimately changing the color characteristics of said oxide including reflectance, transmittance, molar absorption coefficient, hue, and/or saturation, as stated in instant claim 19.  Aga teaches a particular process to achieve desired color and hue of the black complex oxide particles includes a dehydration-condensation reaction followed by oxidation (par. 58).  This is considered relevant as the prior art recognizes that such claimed changing treatments will affect color characteristics, including hue, of the final metal oxide particle.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  







/Colin W. Slifka/           Primary Examiner, Art Unit 1732